Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An inductor comprising: a conductor made of conductive material; and an exterior member containing magnetic material, wherein the conductor includes: a main body embedded in the exterior member; a pair of lead-out parts connected to the main body; and a pair of electrode parts coupled to the main body and disposed outside the exterior member, the main body includes: a first conductive plate having a first main surface and a first back surface opposite to the first main surface; and a second conductive plate having a second main surface and a second back surface opposite to the second main surface, the first conductive plate includes: a pair of first end parts connected to the pair of electrode parts, respectively; and a first central part sandwiched between the pair of first end parts in a longitudinal direction; the first main surface and the first back surface extend from the first central part to the pair of first end parts, the second conductive plate includes: a second central part connected to the first central part at a first connecting location; and a pair of second end parts sandwiching the second central part therebetween in the longitudinal direction, the second main surface and the second back surface extend from the second central part to the pair of second end parts, 3the main body is bent at the first connecting location such that the first main surface faces the second main surface away from the second main surface with a space in between, and the pair of first end parts are joined to the pair of second end parts at a pair of first joint locations, respectively.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the second main surface and the second back surface extend from the second central part to the pair of second end parts, 3the main body is bent at the first connecting location such that the first main surface faces the second main surface away from the second main surface with a space in between, and the pair of first end parts are joined to the pair of second end parts at a pair of first joint locations, respectively” in combination with the other claim limitations. 
Cited Prior Art
Matsutani et al (US 2004/0189430) teaches relevant art in Fig. 1A-2B. 
Hansen (US 8004379) teaches relevant art in Fig. 5.
Krishnamoorthy et al (US 2014/0266539) teaches relevant art in Fig. 2-6.
Orr et al (US 2016/0133373) teaches relevant art in Fig. 2-3.
WANG et al (US 2019/0214181) teaches relevant art in Fig. 5-14.
ARAI et al (US 2019/0272945) teaches relevant art in Fig. 3-9.
UEMATSU et al (US 2019/02972947) teaches relevant art in Fig. 1b-9.
TOYAMA et al (US 2020/0279688) teaches relevant art in Fig. 1-5.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848